Citation Nr: 1723584	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In an April 2015 decision, the Board found that evidence of unemployability was submitted during the course of the appeal, and a claim for entitlement to TDIU was considered to have been raised by the record as "part and parcel" of an underlying claim for an increased evaluation for a lumbar spine disability that is no longer before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The April 2015 decision remanded the claim for TDIU for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran submitted new evidence subsequent to the July 2016 Supplemental Statement of the Case (SSOC).  Specifically, in August 2016, the Veteran submitted an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and a Request for Employment Information (VA Form 21-4192).  The Veteran, through his representative, requested a new decision based on this new evidence.  The record does not indicate that the Veteran has waived AOJ consideration of this new evidence.  Consequently, remand is necessary so the AOJ can consider and address the new evidence in an updated SSOC, as well as conduct any additional development as deemed necessary.  See 38 C.F.R. § 20.1304(c) (2016).

Finally, in January 2017, the Veteran requested a videoconference hearing before a Veterans' Law Judge to provide testimony on his TDIU claim.  The Board notes that the Veteran was previously afforded a videoconference hearing before the undersigned Veterans' Law Judge in January 2015 in association with increased evaluation claims that this TDIU claim arose from.  However, the Veteran has not been afforded a hearing to provide testimony on his ability to engage in substantially gainful employment.  As such, the Board finds that remand is therefore necessary to schedule the requested hearing. 

Accordingly, the case is REMANDED for the following actions:

1.  Undertake any additional development as necessary in light of the new evidence submitted by the Veteran, to include consideration of the August 2016 VA Form 21-4192.

2.  Issue an updated SSOC that includes a review of all evidence received since the July 2016 SSOC, to include the August 2016 VA Form 21-8940 and any other new evidence submitted by the Veteran.  An appropriate period of time should be allowed for response by the Veteran and his representative.  

3.  Thereafter, the Veteran is to be scheduled for a videoconference hearing. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




